 
 
IB 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2344 
 
AN ACT 
To amend section 114 of title 17, United States Code, to provide for agreements for the reproduction and performance of sound recordings by webcasters. 
 
 
1.Short titleThis Act may be cited as the Webcaster Settlement Act of 2009.  
2.Authorization of agreementsSection 114(f)(5) of title 17, United States Code, is amended— 
(1)in subparagraph (D), by striking 2008 and inserting 2008, the Webcaster Settlement Act of 2009,;  
(2)in subparagraph (E)(iii), by striking to make eligible nonsubscription transmissions and ephemeral recordings; and  
(3)in subparagraph (F), by striking February 15, 2009 and inserting at 11:59 p.m. Eastern time on the 30th day after the date of the enactment of the Webcaster Settlement Act of 2009.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
